Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 23, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on June 15, 2022  (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 23, 2022 has been entered.
Support for amendment to claim 7 and new claim 9 can be found on pages 23-24 of the specification. 
In view of applicant’s amendment to claim 1, new rejections under 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d) are made.  
In view of applicant’s amendment to claim 1, the rejection of claims 1 and 3-8 under 35 USC 102(a)(1) over Kuruma Hideo et al. (JP 2013249367 A) is withdrawn. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 103 over Kuruma Hideo et al. (JP 2013249367 A) is made. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 103 over Kuruma Hideo et al. (JP 2013249367 A) in view of Yoda, M (JP 2013056978 A) is made.  English translation of Kuruma is attached with the current OA. Further, machine translation of Yoda was provided with the previous OA. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claim 1, this claim recites content of the one kind of monomer (m) of more than 70 wt%.  It is submitted that the recitation “more than 70 wt%” is an open ended range and it is not supported by the specification.  While there is support to claim that content of the one kind of monomer (m) is from greater than 70 wt% to 100 wt% (last paragraph on page 24 of the specification), there is no support to claim “more than 70 wt%”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1, 7, and 9, these claims recite “wherein a content of the one kind of alkyl (meth)acrylate having an alkyl group having 4 to 18 carbon atoms at an ester terminal thereof”, there is a lack of antecedent basis for the recitation “the one kind “.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites a content of monomer component (m) is from 70 wt% to 100 wt%.  This claim depends from claim 1, wherein claim 1 requires that the content of monomer component (m) is more than 70 wt%.  As such, claim 7 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma Hideo et al. (JP 2013249367 A).

English translation of Kuruma is relied upon in the Office action. 

As to claim 1, Kuruma discloses a double-sided adhesive tape (double-sided pressure sensitive adhesive tape) having excellent drop impact resistance and  waterproofness, which is used for fixing components of electronic equipment (0001).  

Further as to claim 1, the double-sided adhesive tape of Kuruma (“the adhesive tape”) comprises a pressure-sensitive adhesive (PSA) layer, wherein the PSA layer is formed of a composition containing a hollow filler (hollow organic filler) (0007-0008, 0031, and 0048).  Kuruma further discloses a PSA composition containing Matsumoto Microsphere MFL-81GCA hollow filler.  It is submitted that Matsumoto Microsphere MFL-81GCA hollow filler of Kuruma is based on acrylonitrile copolymer and has a true specific gravity of 0.23 (0031).  As such, the specific gravity of the hollow filler (MFL-81GCA) disclosed by Kuruma is within the claimed range of 0.05 to 1.2. 

Further, as to claim 1, Kumara discloses a PSA composition containing 28 parts of n-butyl acrylate (monomer component (m) containing alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 70 parts of 2-ethylhexyl acrylate (2EHA) (monomer component (m) alkyl (meth)acrylate having 4-18 carbon atoms at an ester terminal), 2 parts of acrylic acid, 0.1 part of 2-hydroxyerthyl methacrylate, and 0.1 parts of 2,2-azobispbutyronitrile initiator (0046, Embodiment 1).   As such, Kumara discloses PSA composition containing polymer component (P).  

As to claim 1 limitation of the content of the one kind of alkyl (meth)acrylate of more than 70 wt%, it is submitted that a person having ordinary skill in the art would recognize that content of 2EHA monomer in the PSA composition of Kumara as set forth previously is 70 wt% (0046, Embodiment 1).   

As to claim 1, Kumara do not disclose more than 70 wt% of the monomer component (m). However, given that the claimed range (more than 70 wt%) is close to the range disclosed by the prior art of Kumara (70 wt%), a prima facie case of obviousness exists, because one of ordinary skill in the art would have expected them to have the same properties. MPEP 2144.05 (I). 

As to claim 1 preamble “A double-sided pressure-sensitive adhesive tape for use in fixing a member to be included in a mobile device”, this recitation is interpreted as an intended use of the claimed double-sided PSA tape.  Given that Kuruma as set forth previously renders obvious claimed adhesive tape, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma meets the claimed intended use.  MPEP 2111.02.

As to claim 3, Kuruma discloses that the hollow filler (MFL-81GCA) has an average particle size of 10 to 30 µm (0031), which is within the claimed particle diameter range of 5 to 70 µm.

As to claim 4, Kuruma discloses Matsumoto Microsphere MFL-81GCA, which is based on acrylonitrile copolymer (0031 and 0048).  

As to claim 5, Kuruma discloses that the adhesive tape is formed by applying an adhesive layer with a thickness of 75 µm on both sides of 50 µm thick polyester film support (0048).  Thus, Kuruma teaches that the thickness of the adhesive tape is 100 µm or more (i.e. 75+50+75 µm= 200 µm).  Further, Kuruma discloses that the thickness of the double sided adhesive tape with support and adhesive layer is preferably from 30 to 300 µm (0042). 

As to claim 8, the recitation “wherein the double-sided pressure-sensitive adhesive tape is used in fixing a member to a housing of the mobile device, and wherein the member is a display portion or a display portion-protecting member” is interpreted as an intended use of the claimed double-sided PSA tape.  Given that the adhesive tape of Kumara renders obvious claimed adhesive tape, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma meets the claimed intended use.  MPEP 2111.02.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma Hideo et al. (JP 2013249367 A) in view of Yoda, M (JP 2013056978).

As to claim 1, As to claim 1, Kuruma discloses a double-sided adhesive tape (double-sided pressure sensitive adhesive tape) having excellent drop impact resistance and  waterproofness, which is used for fixing components of electronic equipment (0001).  

Further as to claim 1, the double-sided adhesive tape of Kuruma (“the adhesive tape”) comprises a pressure-sensitive adhesive (PSA) layer, wherein the PSA layer is formed of a composition containing a hollow filler (hollow organic filler) (0007-0008, 0031, and 0048).  Kuruma further discloses a PSA composition containing Matsumoto Microsphere MFL-81GCA hollow filler.  It is submitted that Matsumoto Microsphere MFL-81GCA hollow filler of Kuruma is based on acrylonitrile copolymer and has a true specific gravity of 0.23 (0031).  As such, the specific gravity of the hollow filler (MFL-81GCA) disclosed by Kuruma is within the claimed range of 0.05 to 1.2. 

Further as to claim 1, Kumara discloses that the adhesive layer is formed of acrylic acid copolymer (polymer component P) (0020).  According to Kumara, the acrylic ester copolymers are composed of (meth)acrylic ester copolymers (read as “(meth)acrylic ester monomer” by the examiner) and unsaturated monomers that can copolymerize with it (0021).  Further, Kumara discloses that examples of (meth)acrylic acid esters include  e.g. n-butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate etc. (0021 and with specific examples of 2-ethylhexyl acrylate and butyl acrylate monomer disclosed in Embodiment 1 at 0046).  A person having ordinary skill in the art would recognize that Kumara discloses at least one kind of alkyl (meth)acrylate having an alkyl group having 4-18 carbon atoms at an ester terminal (e.g. 2-ethylhexyl acrylate and butyl acrylate). 

As to claims 1, 7, and 9, the difference between the claimed invention and the prior art of Kumara is that Kumara is silent as to disclosing content of the one kind of alkyl (meth)acrylate as claimed (more than 70 w%, from 70 wt% to 100 wt%, and from 90 wt% to 99 wt%). 

Yoda discloses an acrylic adhesive tape comprising acrylic PSA composition (abstract and 0007).  The acrylic PSA composition of Yoda comprises monofunctional monomer composed of an alkyl acrylate having an alkyl group having 1 to 18 carbon atoms (0007).  Further, Yoda discloses that alkyl group of the alkyl acrylate preferably has 4 or more carbons and preferably 12 or less carbons (0023). Yoda further discloses content of alkyl acrylate of 70 to 99% by mass, preferably 85 to 99% by mass, and more preferably 87 to 98% by mass (0021).  Further, Yoda discloses that as alkyl acrylate monomer, n-butyl acrylate, 2-ethylhexyl acrylate, and isooctyl acrylate are more preferably (0025).  

Based on the above, a person having ordinary skill in the art would recognize that the alkyl acrylate monomer disclosed by Yoda as set forth previously suggests claimed monomer component (m) containing at least one kind of alkyl (meth)acrylate having an alkyl group having 4-18 carbon atoms.  Furthermore, as to claims 1, 7, and 9,  the claimed range of content of the monomer component (m) (more than 70 w%, from 70-100 wt%, and from 90 -99 wt%) overlaps or lies within the range disclosed by Yoda (70 to 99% by mass, preferably 85 to 99% by mass, and more preferably 87 to 98% by mass) such that a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a content of the one kind of alkyl (meth)acrylate monomer as claimed and as rendered obvious by Yoda and form the PSA composition of Kumara, motivated by the desire to form a PSA composition having suitable adhesion/tack. 

As to claim 1 preamble “A double-sided pressure-sensitive adhesive tape for use in fixing a member to be included in a mobile device”, this recitation is interpreted as an intended use of the claimed double-sided PSA tape.  Given that Kuruma as modified by Yoda set forth previously renders obvious claimed adhesive tape, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma as modified by Yoda meets the claimed intended use.  MPEP 2111.02.

As to claim 3, Kuruma discloses that the hollow filler (MFL-81GCA) has an average particle size of 10 to 30 µm (0031), which is within the claimed particle diameter range of 5 to 70 µm.

As to claim 4, Kuruma discloses Matsumoto Microsphere MFL-81GCA, which is based on acrylonitrile copolymer (0031 and 0048).  

As to claim 5, Kuruma discloses that the adhesive tape is formed by applying an adhesive layer with a thickness of 75 µm on both sides of 50 µm thick polyester film support (0048).  Thus, Kuruma teaches that the thickness of the adhesive tape is 100 µm or more (i.e. 75+50+75 µm= 200 µm).  Further, Kuruma discloses that the thickness of the double sided adhesive tape with support and adhesive layer is preferably from 30 to 300 µm (0042). 

As to claim 8, the recitation “wherein the double-sided pressure-sensitive adhesive tape is used in fixing a member to a housing of the mobile device, and wherein the member is a display portion or a display portion-protecting member” is interpreted as an intended use of the claimed double-sided PSA tape.  Given that the adhesive tape of Kumara as modified by Yoda renders obvious claimed adhesive tape, a person having ordinary skill in the art would recognize that the adhesive tape of Kuruma as modified by Yoda meets the claimed intended use.  MPEP 2111.02.


Response to Arguments

Applicant’s arguments submitted on September 23, 2022 have been considered but are moot in view of the new groud of rejections as set forth in the current OA.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okamoto et al. (US 20120058334 A1) discloses a heat releasable PSA sheet.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANISH P DESAI/           Primary Examiner, Art Unit 1788
October 19, 2022